


109 HRES 969 IH: Urging the Secretary of Defense to

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 969
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Davis of Alabama
			 (for himself, Mr. Engel,
			 Mr. Hastings of Florida,
			 Ms. Kilpatrick of Michigan,
			 Mr. Brady of Pennsylvania,
			 Mr. Cramer,
			 Ms. Watson,
			 Mr. Cardin,
			 Mr. Israel,
			 Ms. Millender-McDonald,
			 Mr. Lantos,
			 Ms. Moore of Wisconsin,
			 Mr. McGovern,
			 Mrs. Maloney,
			 Mr. Conyers,
			 Mr. Fattah,
			 Ms. Wasserman Schultz,
			 Mr. Farr, Mr. Ruppersberger, Mr. Crowley, Mr.
			 Emanuel, Mr. Bishop of New
			 York, Ms. Eshoo, and
			 Ms. Baldwin) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Urging the Secretary of Defense to
		  immediately institute a zero-tolerance policy with regard to racial and ethnic
		  extremism in the military.
	
	
		Whereas the United States has the best trained, best
			 equipped fighting force in the world;
		Whereas those Armed Forces are a reflection of the rich
			 and diverse makeup of the Nation;
		Whereas racial animus and ethnic hatred are contrary to
			 the spirit of the United States military;
		Whereas military investigators report that the number of
			 individuals joining the Armed Forces who are connected with organizations that
			 espouse racial or ethnic extremism is increasing; and
		Whereas such individuals pose a major domestic security
			 threat to the Nation and undermine the cohesiveness of its fighting force: Now,
			 therefore, be it
		
	
		That the House of Representatives urges the
			 Secretary of Defense to immediately institute a zero-tolerance policy with
			 regard to individuals who are members of, participate in the activities of, or
			 further the objectives of organizations that espouse racial or ethnic
			 extremism.
		
